DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 10/18/2021 have been received and its contents have been carefully considered.  
Claims 1-10 are pending in this application.  Claims 1-10, as previously submitted, are now presented again for examination.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bae (US Publication 2009/0154079).
	In re Claim 1, Bae discloses a display workstation 200 used on a desktop (or capable thereof), comprising an extension module 100 for connection with a power module 260 in the display workstation, wherein the peripheral edge of the display workstation is provided with a detachable connection structure 210 by which the extension module 100 can be placed at different positions of the peripheral edge (See Figure 3).  
	In re Claim 2, Bae discloses wherein the peripheral edge of the display workstation 200 at least comprises one of the following three edges: a partial left edge, a rear edge and a partial right edge away from a computer operator (See Figure 2).  

	In re Claim 4, Bae discloses wherein the peripheral edge of the display workstation 200 is provided with a strip-shaped hanging slot 212  (See Figure 9) for hanging of the extension module 100 (See Figure 3). 
	In re Claim 5, Bae discloses wherein a sliding chute comprised by two guide rails 210 and extending along the peripheral edge is formed on the edge of the display workstation 200; the extension module 100 is inserted on the guide rails and slides to a required position along the sliding chute (Figure 3).  
	In re Claim 6, Bae discloses wherein the sliding chute is disposed along the partial left edge, the rear edge and the partial right edge away from a computer operator of the display workstation 200 and the bends of the sliding chute are in arc transition.  See Figures 3 and 9.
In re Claim 10, Bae discloses wherein the extension module 100 is configured into a USB interface module 110; a loudspeaker 161, or a fan 150; the power input terminals of the above modules are electrically connected with the power module 260 in the display workstation 200 through the detachable connection structure 210, 400.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the primary reference Bae fails to disclose all of the limitations of applicant’s Claim 1.  Applicant’s Arguments, pp. 2-3.  I respectfully disagree. The applicant is reminded that the claims must be given their "broadest reasonable . 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of in Claim 7 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Bae (US Publication 2009/0154079) discloses a display workstation 200 used on a desktop (or capable thereof), comprising an extension module 100 for connection with a power module 260 in the display workstation, wherein the peripheral edge of the display workstation is provided with a detachable connection structure 210 by which the extension module 100 can be placed at different positions of the peripheral edge (See Figure 3).  Bae further discloses wherein a sliding chute comprised by two guide rails 210 and extending along the peripheral edge is formed on the edge of the display workstation 200; the extension module 100 is inserted on the guide rails and slides to a required position along the sliding chute (Figure 3).  
	However, Bae does not disclose wherein the extension module is inserted on the guide rails through a plug board; a conductive contact base arranged along the guide rails and 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841